DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (USPAPN 2016/0182594) in view of Nagano et al. (USPAPN 2017/0169794).
Regarding claim 21, Nagano discloses:
a display in a setting (see para [25], [26], and [32] and fig 1 and 5, a display);
a camera structure (see para [29] and [32], a camera, such as a Kinect, for capturing a viewing distance of a viewer); and
a processor (see para [12], a processor) to dynamically change a resolution on the display based on information supplied by the camera (see para [25], [26], [30], [32], and [33], changing the resolution of the display depending on the viewing distance captured by the camera).

In a similar field of endeavor of capturing viewer characteristics of a display with a camera, Nagano discloses the display being mounted vertically on a wall in the setting; and a camera structure mounted on the wall on which the display is mounted (see para [45] and [75] and fig 1, a display and a camera for capturing a viewing distance of a viewer are both mounted on a wall).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine White with Nagano and provide a display with a camera to capture viewer characteristics, as disclosed by White, that is mounted on a wall, as disclosed by Nagano, for the purpose of achieving efficient usage of space.
Regarding claim 22, White further discloses:
wherein the processor is to divide distances from the display into at least two ranges (see para [26] and fig 5, viewing distances are divided into multiple zones (e.g., 60″ 4k display has viewing distance zones 0′-4′, 4′-8′, 8′-12′, and 12′-20′, wherein each zone has a predefined optimal display resolution in a decreasing manner)) and
to change the resolution in accordance with a person's location in a range (see para [26] and fig 5, the resolution of the display is changed to the predefined optimal display resolution of the viewing distance zone that the captured viewing distance of the viewer corresponds to).
claim 23, White further discloses wherein the range is determined in accordance with a person in range closest to the display (see para [33], considering the viewing distance of the closest viewer).  
Regarding claim 24, White further discloses wherein, when a person is in a first range closest to the display, the processor is to control the display to display a high resolution image (see rejection of claim 22, viewing distance zone 0′-4′ (i.e., closest to the display) has the highest optimal display resolution).
Regarding claim 25, White further discloses wherein, when people are only in a second range furthest from the display, the processor is to control the display to display a low resolution image (see rejection of claim 22, viewing distance zone 12′-20′ (i.e., furthest from the display) has the lowest optimal display resolution).
Regarding claim 26, White further discloses wherein, when people are in a third range between the first and second ranges, and no one is in the first range, the processor is to control the display to display a medium resolution image (see rejection of claim 22, viewing distance zones in between the closest and the furthest viewing zones have a medium optimal display resolution).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over White and Nagano in view of Leech et al. (USPAPN 2015/0264299).
	Regarding claim 27, White and Nagano disclose everything claimed as applied above (see rejection of claim 22), however, do not disclose wherein, when no one is within any range, the processor is to control the display to display a low resolution image or no image.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine White and Nagano with Leech, and further maintain the most recent resolution when there are no viewers, as disclosed by Leech, for the purpose of avoiding unnecessary calculations (see Leech fig 9a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gibbon et al. (USPN 9,516,358), Riggert et al. (USPN 8,510,462), Cooper (USPAPN 2011/0211114), and Gusler et al. (USPAPN 2008/0049020) each discloses adjusting display resolutions based on viewer distance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668